UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Annual Report February 28, 2015 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Institutional Class Shares (Trading Symbol: TWMLX) Investor Class Shares (Trading Symbol: TWMVX) Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue 26th Floor New York, New York 10022 1-855-TWM-FUND (1-855-896-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULES OF INVESTMENTS, OPTIONS WRITTEN AND OPEN FUTURES CONTRACTS 11 STATEMENT OF ASSETS AND LIABILITIES 17 STATEMENT OF OPERATIONS 18 STATEMENT OF CHANGES IN NET ASSETS 19 FINANCIAL HIGHLIGHTS 20 NOTES TO FINANCIAL STATEMENTS 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 31 NOTICE OF PRIVACY POLICY & PRACTICES 32 ADDITIONAL INFORMATION 33 Dear Shareholders, For the one year ended February 28, 2015, the Fund had a total return of +4.83% versus +7.87% for the MSCI World Index (the “Index”). The Fund focuses its security selection on large capitalization companies with long-term consistent growth of dividends and strong “quality” factors, proprietary measures devised by AllianceBernstein. While we are pleased with long-term returns, the Fund’s style continues its struggle relative to the returns of the broad Index as “quality” companies have generally not kept pace with the broader markets. In this letter we look to illustrate some of the quality metrics of the Fund’s portfolio investments and how they compare to the Index. A main focus of the Fund is to identify companies that have attractive dividends and have also been able to consistently grow those dividends over time. The following chart from Morningstar Direct shows the Fund’s trailing twelve month dividend yield (gross of Fund expenses) versus the MSCI World Index by month over the past year. The Fund’s dividend yield (30-day SEC Yield 1.63% for TWMLX and 1.29% for TWMVX) has consistently exceeded that of the Index while the spread over the Index has improved due to an attractive dividend growth rate. It is important to note that while dividend yield is important, the Fund does not seek it at the expense of quality of balance sheet and valuation which are also important in the construction of the portfolio. AllianceBernstein developed quality factors to seek a portfolio which balances a company’s dividend with balance sheet strength in order to maintain and grow those dividends. The next chart by Morningstar Direct shows the Fund’s trailing twelve month Debt/Capital Ratio which is one of the financial fundamentals used to measure a company’s capability to maintain its dividends. A smaller ratio signifies that a company has less debt and the chart shows the Fund’s ratio is consistently less than that of the Index. 3 Lastly, what multiple is the Fund paying to own each of the securities? A common metric used to quantify this is looking at a company’s trailing twelve month Price/Earnings (P/E) Ratio. When reviewing the Fund’s weighted average trailing twelve month P/E Ratio, the Morningstar Direct chart shows the Fund’s P/E Ratio is consistently lower than the Index with much lower variability from month-to-month. While we find these Fund portfolio characteristics attractive, they certainly do not mean the Fund will perform better than the Index over every market cycle. In fact, while we believe that quality factors should provide strong absolute returns over the long-term, the Fund’s bias toward this factor will cause periods of performance tracking error relative to the Index as witnessed since inception. As a result, we believe it is important to inform our shareholders of these persistent factor biases to better assist in positioning the Fund within an overall diversified portfolio. As of February 28, 2015, the Fund’s regional exposure relative to its Index is underweight the U.S. and Japan and overweight broad Europe. Amongst sectors, the Fund’s largest relative overweight is to Industrials and Healthcare and largest relative underweight is to Financial Services and Technology. As of February 28, 2015, the Fund is invested in 69 companies located in the developed markets with a weighted average market capitalization of $63 billion and with covered calls against 45% of the portfolio.For the year ended February 28, 2015, the covered calls contributed +0.45% to the Fund’s total return. Thank you for investing with us and for your continued confidence. Very truly yours, Tiedemann Wealth Management, LLC Past performance does not guarantee future results. The information provided herein represents the opinion of the Fund manager and is not intended to be a forecast of future events or a guarantee of future results. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks in differences in accounting methods. The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of security prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. 4 The Price-to-Earnings Ratio, or P/E Ratio, is an equity valuation multiple. It is defined as market price per share divided by annual earnings per share. The Debt/Capital Ratio is a measure of a company’s financial leverage calculated as a company’s debt divided by its total capital. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The MSCI World Index consists of the following 23 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. MSCI World Index information is included for illustrative purposes only and is not intended to imply that any investment objective is similar to any index either in composition or in element of risk. It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedules of Investments, Options Written and Open Futures Contracts in this report for a complete list of Fund holdings. The Fund is distributed by Quasar Distributors, LLC. 5 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees (for Investor Class shares) and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2014 - February 28, 2015). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 - September 1, 2014 February 28, 2015 February 28, 2015* Actual $ 999.50 Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 - September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 7 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Unaudited) The Fund’s investment objective is long-term capital appreciation and income. The Fund seeks to achieve its investment objective by investing primarily in a portfolio of common stocks of issuers in developed markets throughout the world, including the United States.In addition, the Fund uses options, including covered call options and index options, as well as futures contracts, to seek to enhance equity returns, to lower the overall volatility of the Fund’s investment portfolio and to generate income.The Fund generally invests at least 80% of its net assets (including any borrowings for investment purposes) in an integrated strategy comprised of equity securities of companies with large market capitalizations and writing (selling) covered call options on a portion of the equity securities held in the Fund’s portfolio.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. The Fund’s geographic allocation of portfolio assets as of February 28, 2015 is shown below. Geographic Allocation of Portfolio Assets (% of Long-Term Investments) 8 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of February 28, 2015 Annualized One Three Since Inception Year Years (3/31/11) Institutional Class Shares 4.83% 8.61% 8.02% MSCI World Index 7.87% 13.26% 9.81% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.The MSCI World Index consists of the following 23 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $25,000 Investment * Inception Date 9 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of February 28, 2015 Annualized One Three Since Inception Year Years (5/31/11) Investor Class Shares 4.34% 8.28% 7.02% MSCI World Index 7.87% 13.26% 9.66% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investor Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.The MSCI World Index consists of the following 23 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 10 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments February 28, 2015 Shares Value COMMON STOCKS 97.79% Aerospace & Defense 4.30% BAE Systems PLC (a) $ United Technologies Corp. (c) Air Freight & Logistics 1.43% CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Beverages 4.73% Coca-Cola Co. (b)(c) Capital Markets 1.69% Aberdeen Asset Management PLC (a) IGM Financial, Inc. (a) T Rowe Price Group, Inc. Chemicals 3.80% Air Liquide SA (a) Air Products & Chemicals, Inc. Novozymes A/S (a) PPG Industries, Inc. Commercial Services & Supplies 1.03% Aggreko PLC (a) Babcock International Group PLC (a) Distributors 0.69% Genuine Parts Co. Diversified Financial Services 1.31% Groupe Bruxelles Lambert SA (a) McGraw-Hill Financial, Inc. Electric Utilities 0.97% SSE PLC (a) Electrical Equipment 1.26% Emerson Electric Co. Energy Equipment & Services 0.41% Amec Foster Wheeler PLC (a) Food & Staples Retailing 0.88% Woolworths Ltd. (a) Food Products 5.89% Nestle SA (a)(b)(c) Unilever NV (a) The accompanying notes are an integral part of these financial statements. 11 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Hotels, Restaurants & Leisure 3.84% McDonald’s Corp. (c) $ Oriental Land Co. Ltd. (a) Industrial Conglomerates 2.56% 3M Co. (c) Insurance 8.90% Aflac, Inc. (c) Chubb Corp. Cincinnati Financial Corp. Great-West Lifeco, Inc. (a) Muenchener Rueckversicherungs AG (a)(c) PartnerRe Ltd. (a) IT Services 2.23% Automatic Data Processing, Inc. Computershare Ltd. (a) Paychex, Inc. Machinery 1.80% Atlas Copco AB (a) Dover Corp. IMI PLC (a) Media 2.81% Pearson PLC (a) Sky PLC (a) WPP PLC (a) Multiline Retail 0.65% Next PLC (a) Office Electronics 0.99% Canon, Inc. (a) Oil, Gas & Consumable Fuels 10.61% Canadian Natural Resources Ltd. (a) Chevron Corp. (c) Crescent Point Energy Corp. (a) Exxon Mobil Corp. (b)(c) Imperial Oil Ltd. (a) The accompanying notes are an integral part of these financial statements. 12 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Pharmaceuticals 16.30% Eli Lilly & Co. (c) $ Johnson & Johnson (b)(c) Roche Holdings AG (a)(c) Sanofi (a)(c) Professional Services 0.49% Intertek Group PLC (a) Real Estate Management & Development 2.59% Cheung Kong Holdings Ltd. (a) Daito Trust Construction Co. Ltd. (a) Semiconductors & Semiconductor Equipment 4.28% Intel Corp. (c) Linear Technology Corp. Texas Instruments, Inc. Software 3.09% CA, Inc. CDK Global, Inc. Dassault Systemes (a) SAP SE (a) Specialty Retail 2.30% Ross Stores, Inc. Tiffany & Co. TJX Companies, Inc. Textiles, Apparel & Luxury Goods 0.70% Burberry Group PLC (a) Tobacco 3.21% British American Tobacco PLC (a) Trading Companies & Distributors 0.57% WW Grainger, Inc. Wireless Telecommunication Services 1.48% KDDI Corp. (a) TOTAL COMMON STOCKS (Cost $285,735,382) The accompanying notes are an integral part of these financial statements. 13 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments (Continued) February 28, 2015 Shares Value REAL ESTATE INVESTMENT TRUSTS 1.83% HCP, Inc. (b) $ Public Storage TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,171,905) SHORT-TERM INVESTMENTS 0.00% STIT-Treasury Portfolio 0.010% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $202) Total Investments (Cost $290,907,489) 99.62% Other Assets in Excess of Liabilities 0.38% TOTAL NET ASSETS 100.00% $ (a) Foreign issued security denominated in U.S. dollars. (b) All or a portion of this security is pledged as collateral for options written. See Note 2 in the Notes to Financial Statements. (c) All or a portion of this security may be subject to call options written. (d) Variable rate security; the rate shown represents the rate at February 28, 2015. Abbreviations: AGAktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd.Limited Liability Company NVNaamloze Vennootschap is the Dutch term for a public limited liability company. PLCPublic Limited Company SAGenerally designates corporations in various countries, mostly those employing the civil law. SEGenerally designates a European public company. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Options Written February 28, 2015 Contracts Value CALL OPTIONS 3M Co. Expiration: April, 2015, Exercise Price: $170.00 $ Aflac, Inc. Expiration: May, 2015, Exercise Price: $65.00 Chevron Corp. Expiration: March, 2015, Exercise Price: $120.00 Expiration: April, 2015, Exercise Price: $115.00 Coca-Cola Co. Expiration: April, 2015, Exercise Price: $46.00 Expiration: May, 2015, Exercise Price: $44.00 Eli Lilly & Co. Expiration: March, 2015, Exercise Price: $75.00 Exxon Mobil Corp. Expiration: May, 2015, Exercise Price: $92.50 Expiration: May, 2015, Exercise Price: $95.00 Intel Corp. Expiration: March, 2015, Exercise Price: $40.00 Expiration: April, 2015, Exercise Price: $39.00 iShares MSCI EAFE ETF Expiration: March, 2015, Exercise Price: $64.00 Expiration: April, 2015, Exercise Price: $64.00 Johnson & Johnson Expiration: March, 2015, Exercise Price: $110.00 Expiration: April, 2015, Exercise Price: $105.00 McDonald’s Corp. Expiration: May, 2015, Exercise Price: $100.00 Muenchener Rueckversicherungs AG Expiration: March, 2015, Exercise Price: $195.83 (a) Nestle SA Expiration: April, 2015, Exercise Price: $77.62 (a) Roche Holdings AG Expiration: April, 2015, Exercise Price: $283.21 (a) Expiration: May, 2015, Exercise Price: $283.21 (a) Sanofi Expiration: March, 2015, Exercise Price: $89.52 (a) Expiration: March, 2015, Exercise Price: $94.00 (a) Expiration: April, 2015, Exercise Price: $98.48 (a) United Technologies Corp. Expiration: May, 2015, Exercise Price: $130.00 Total Options Written (Premiums received $1,656,104) $ (a) Foreign issued security denominated in U.S. dollars. The accompanying notes are an integral part of these financial statements. 15 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Open Futures Contracts February 28, 2015 Number Unrealized of Contracts Notional Settlement Appreciation/ Description Purchased Value Month (Depreciation) E-mini MSCI EAFE 7 $ March-15 $ E-mini S&P 500 8 March-15 Total Futures Contracts Purchased $ $ The accompanying notes are an integral part of these financial statements. 16 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Assets and Liabilities February 28, 2015 Assets Investment, at value (cost $290,907,489) $ Cash Foreign currencies, at value (cost $197,990)(1) Receivable for investments sold Deposit for futures at broker Dividends and interest receivable(2) Dividend tax reclaim receivable Receivable for Fund shares sold Other Assets Total Assets Liabilities Options written, at value (premiums received $1,656,104) Payable to Custodian Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Payable for distribution fees 72 Payable for shareholder servicing fees 31 Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation Futures contracts Written options contracts ) Net Assets $ Institutional Class Shares: Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price, and offering price per share $ Investor Class Shares: Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price, and offering price per share $ A portion of this amount serves as collateral for options written. Net of $27,333 in dividend withholding tax payable. The accompanying notes are an integral part of these financial statements. 17 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Operations For the Year Ended February 28, 2015 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Management fees Administration fees Custody fees Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Fund accounting fees Chief Compliance Officer fees and expenses Legal fees Reports to shareholders Trustees’ fees and related expenses Distribution (12b-1) fees - Investor Class 72 Shareholder servicing fees - Investor Class 29 Other expenses Total expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation Futures contracts closed Written option contracts expired or closed Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translations ) Futures contracts Written options contracts ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $666,823 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. 18 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Changes in Net Assets Year Ended Year Ended February 28, 2015 February 28, 2014 From Operations Net investment income $ $ Net realized gain (loss) from: Investments Foreign currency translation ) Futures contracts closed Written option contracts expired or closed ) Change in net unrealized appreciation (depreciation) on: Investments ) oreign currency translation ) Future contracts ) Written options contracts ) Net increase in net assets resulting from operations From Distributions Net investment income - Institutional Class ) ) Net investment income - Investor Class ) ) Net realized gains - Institutional Class ) ) Net realized gains - Investor Class ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold - InstitutionalClass Proceeds from shares sold - InvestorClass Shares issued in reinvestment of distributions - Institutional Class Payments for shares redeemed - Institutional Class ) ) Payments for shares redeemed - Investor Class ) — Net increase/(decrease) in net assets from capital share transactions ) Total Increase (Decrease) In Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 19 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund – Institutional Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Year Ended Period Ended February 28, February 28, February 28, February 29, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gains on investments Total from investment operations Less distributions paid: From net investment income ) From capital gains ) ) ) — Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets(4) % Ratio of net investment income to average net assets(4) % Portfolio turnover rate(3) % The Institutional Class shares commenced operations on March 31, 2011. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than one full year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 20 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund – Investor Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Year Ended Period Ended February 28, February 28, February 28, February 29, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gains on investments Total from investment operations Less distributions paid: From net investment income ) From capital gains ) ) ) — Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $
